Citation Nr: 0411223	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  02-13 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to March 1972 
and from March 1976 to April 1977.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for post-traumatic stress disorder 
(PTSD).

As discussed below, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification if further action is required on the part of 
the appellant.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) substantially 
modified the circumstances under which VA's duty to notify and 
assist claimants applies, and how that duty is to be discharged.  
See Public Law No. 106-175 (2000) (now codified at 38 U.S.C.A. §§ 
5100-5103A, 5106-7 (West 2002).  VA has published regulations 
implementing many of the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 
(Nov. 19, 2003), as to retroactivity of the VCAA regulations.

Under the new law and regulations, first, VA has a duty to provide 
an appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.159(b)(2) (2003).  Second, VA has a duty to notify the claimant 
as to any information and evidence needed to substantiate and 
complete a claim, and as to what part of that evidence is to be 
provided by the claimant and what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  Third, VA 
has a duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board believes that the 
additional evidentiary development is needed prior to final 
appellate consideration of his claim.

The veteran seeks service connection for PTSD.  Service connection 
for PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f) (2003).  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b) (West 2002), requires 
that a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  Where a determination is made 
that the veteran did not "engage in combat with the enemy," or the 
claimed stressor is not related to combat, the veteran's lay 
testimony alone with not be enough to establish the occurrence of 
the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or statements as 
to the occurrence of the claimed stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).



The evidence on file indicates that the veteran was clinically 
diagnosed with PTSD in a private medical record in July 1997 and 
in a VA outpatient treatment record in January 2000.  Additional 
VA outpatient records indicate he displayed PTSD symptoms as early 
as March 1992.  However, there are several problems that require 
additional evidentiary development.  In oral testimony, the 
veteran, who served in Vietnam during the Vietnam War, asserted 
that he experienced rocket attacks, with incoming fire 
approximately two times per month.  He also described an incident 
where a Vietnamese civilian law officer aimed what appeared to be 
a 32 caliber automatic weapon at his head while aboard a bus.  He 
was then forced to relinquish his weapon, effectively disarmed by 
a Vietnam civilian policeman.  During this incident, the veteran 
felt his life was threatened.  He also described having soldiers 
in black pajamas walking in front of his vehicle, laughing and 
pointing their weapons at him.

The veteran's service personnel record (DA Form 20) indicates he 
served in Vietnam from June 1971 to June 1972.  His DD Form 214 
indicates that his military occupational specialty was vehicle 
mechanic and his awards and decorations include a National Defense 
Service Medal, Vietnam Service Medal, and an Expert Qualification 
Badge for the M-16 rifle.  He received an honorable discharge from 
this service.  An additional DD Form 214 shows the veteran had a 
second period of service from March 1976 to April 1977.  
Additional awards and decorations include a Republic of Vietnam 
Campaign Medal, Vietnamese Cross of Gallantry with Palm, Overseas 
Service Bars and Expert Qualification Badge on the rifle.  The 
veteran was discharged from this period of service under other 
than honorable conditions.  A November 1982 Administrative 
Decision found that the veteran's first discharge was honorable, 
but his second discharge was under dishonorable conditions for VA 
purposes and was a bar to benefits.  However, the veteran's PTSD 
claim stems from his first period of service, and he is, 
therefore, eligible for benefits based upon that period of active 
duty.  See 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.1(d) (2003).


As noted,  copy of the veteran's DA Form 20 has been obtained by 
the RO, but it does not appear that the RO requested the 
assistance of the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) in attempting to locate corroborative evidence 
of the veteran's claimed in-service stressors.  The Board believes 
this should be done.

If the USASCRUR is able to corroborate one of the veteran's 
claimed in-service stressors, the question next presented is 
whether such a stressor is clinically considered to be of 
sufficient severity to warrant a valid diagnosis of PTSD.  The 
descriptive definition of a stressor in the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (1994) (DSM-IV) provides that a valid 
diagnosis of PTSD requires that a person has been exposed to a 
traumatic event in which both of the following were present: (1) 
the person experienced, witnessed, or was confronted with an event 
or events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror.  If the veteran's claimed in-service 
stressor can be independently corroborated, it must be clinically 
evaluated in accordance with the provisions of DSM-IV.

The record does not indicate that the PTSD diagnoses were made on 
the basis of a verified history of the veteran's service stressors 
and, therefore, were inadequate for rating purposes.  See West v. 
Brown, 7 Vet. App. 70, 77-78 (1994).  Further psychiatric 
evaluation is necessary.

Thus, due process requires that this case be REMANDED to the RO 
for the following action:

1.  The RO should review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and any other 
applicable legal precedent.

2.  The veteran should be requested to provide the names, 
addresses and approximate dates of treatment for all health care 
providers who may possess additional records pertinent to his 
claim.  With any necessary authorization from the veteran, the RO 
should attempt to obtain and associate with the claims file any 
records identified by the veteran that are not already of record.

3.  The RO should contact the veteran and request that he provide 
the specifics, e.g., approximate date(s) or location(s), of his 
alleged stressful incidents in service.  Thereafter, the RO should 
review the file and prepare a summary of all the claimed 
stressors.  The summary and all associated documents, to include 
the veteran's DA Form 20 and stressor statement(s), should be sent 
to the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) 7798 Cissna Road, Suite 101, Springfield, Virginia 
22150-3197.  USASCRUR should be requested to provide any 
information that might corroborate the veteran's alleged in-
service stressors including, but not limited to, providing a copy 
of unit histories for the veteran's unit in Vietnam.

4.  Assuming the RO corroborates/verifies at least one of the 
veteran's claimed in-service stressors, the RO should schedule the 
veteran for an examination by a VA psychiatrist experienced in 
evaluating post-traumatic stress disorders to determine the 
diagnoses of all psychiatric disorders that are present.  The RO 
should furnish the examiner with a complete and accurate account 
of the stressor or stressors that it has determined are 
established by the record and the examiner must be instructed that 
only those events may be considered for the purpose of determining 
whether in-service stressors were severe enough to have caused the 
current psychiatric symptoms and whether the diagnostic criteria 
to support the diagnosis of PTSD have been satisfied by the in-
service stressors.  The diagnosis should conform to the 
psychiatric nomenclature and diagnostic criteria contained in DSM-
IV.  If the veteran is found to have PTSD, the examiner is 
requested to identify the diagnostic criteria, including the 
specific stressor or stressors supporting the diagnosis.  If the 
veteran is found to have a psychiatric diagnosis other than PTSD, 
the examiner is requested to render an opinion as to whether it is 
at least as likely as not that the veteran's diagnosed psychiatric 
illness is related to comments and findings noted in service 
medical records.  A complete rationale should be given for all 
opinions and conclusions expressed.  The claims file, including a 
copy of this REMAND, should be made available to the examiner 
before the examination, for proper review of the medical history.  
The examination report is to reflect whether such a review of the 
claims file was made.

5.  Thereafter, the RO should readjudicate the veteran's claim for 
service connection for PTSD.  If the benefits sought on appeal 
remain denied, the veteran and his representative should be 
provided with a supplemental statement of the case (SSOC).  The 
SSOC should contain notice of all relevant actions taken on the 
claim, to include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on appeal 
since the August 2003 statement of the case.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other



appropriate action must be handled in an expeditious manner.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. § 
20.1100(b) (2003).



